Citation Nr: 0738417	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-43 210	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for left ear 
hearing loss disability. 

3.  Entitlement to a compensable initial rating for a left 
tympanic membrane perforation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from April and August 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In pertinent part of an April 2003 rating decision, 
the RO denied service connection for PTSD.  In pertinent part 
of an August 2003 rating decision, the RO granted service 
connection for left ear hearing loss disability and left 
tympanic membrane perforation.  The RO assigned 
noncompensable ratings for each.

The claims files have since been transferred to the Nashville 
RO.

Although the veteran appealed for a higher rating for 
tinnitus, in December 2004, he withdrew that appeal.  

Compensable initial ratings for left ear hearing loss 
disability and for left tympanic membrane perforation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdication (AOJ) via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is a combat veteran. 

2.  There is competent medical evidence of a diagnosis of 
PTSD related to combat active military service.





CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2007) and at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2007).  In this case, a substantial duty to assist 
the veteran in developing his claim for service connection 
for PTSD has not been fulfilled.  The veteran requested a 
hearing that has not yet been held and a notice letter sent 
to him in August 2005 misidentified the issue on appeal as 
one of an increased rating for PTSD. 

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court stressed that the reasonable doubt 
doctrine is applicable even in the absence of official 
records, particularly if the basic incident arose under 
combat and is consistent with the probable results of such 
known hardships.  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary. 
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran reported having served aboard the USS Oklahoma 
City (CLG-5) [a light guided missile cruiser] during combat.  
This allegation is significant because in Falk v. West, 12 
Vet. App. 402, 406 (1999), the Court stressed that if the 
boat on which Appellant served was engaged in combat, then 
Appellant was engaged in combat.  Thus, the Board will focus 
on whether the USS Oklahoma City engaged in combat with the 
enemy while the veteran served aboard her. 

The veteran's personnel records reflect that he served aboard 
the ship from September 1966 through August 1969.  The ship 
engaged in "Vietnam operations" from December 6 to 15, 
1968, and from January 8 to 23, February 11 to 22, February 
24 to 28, March 1 to 4, April 4 to 16, May 21 to 30, June 8 
to 14, and July 11 to 22, 1969.  During that time, the 
veteran earned three bronze stars to his Vietnam Service 
Medal (VSM), which indicate that he served in Vietnam or 
Vietnamese waters during three distinct periods.  A DD Form 
214 reflects that he was an engine man with a Navy enlisted 
classification code of 4300.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99. 

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  The Board must consider all 
submissions.  The General Counsel opinion concludes that any 
evidence which is probative of that fact may be used by a 
veteran to support an assertion of combat with the enemy, and 
VA must consider any such evidence in connection with all 
other pertinent evidence of record.  

VAOPGCPREC 12-99 also indicates that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2007).

The veteran has submitted evidence (internet historical 
abstracts) that his ship participated in several fire support 
missions.  In Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002), the Court reversed the Board in a decision that had 
denied service connection for PTSD on the basis of no 
confirmed stressor.  In Pentecost, the Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because other lay evidence indicates that the veteran's ship 
had a combat role while the veteran was aboard, although the 
veteran's personal role during that combat is unclear.  

Because the record reflects that the veteran was aboard a 
ship while it was engaged in combat, he need not show further 
involvement to attain the status of a combat veteran.  Falk, 
supra, Pentecost, supra.  Considering all the evidence, 
including an assessment of the credibility, probative value, 
and relative weight of the evidence, the Board finds that it 
is at least as likely as not that the veteran did engage in 
combat with the enemy.  The next issue is whether, as a 
combat veteran, he has established the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and whether the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service. 

According to the December 2005 VA psychiatric evaluation, the 
chief PTSD stressor is the sight of dead or floating bodies.  
There is no clear and convincing evidence of record to 
controvert that claim.  Moreover, seeing dead bodies is 
consistent with the circumstances, conditions, or hardships 
of his service.  Thus, he has established the occurrence of 
the claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary.  The claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  

There is also little doubt that other claimed stressors also 
rise to the occasion.  Research performed at the Board 
confirms that the veteran's ship was equipped with gun 
turrets and did provide supporting artillery fire.  Indeed, 
the RO has granted service connection for hearing loss 
disability and for tinnitus based on 6-inch guns firing near 
the veteran's left ear.  Thus, his claim of artillery fire is 
consistent with the rigors of his service.  

As to whether the veteran shot at the enemy and saw men drop 
100 feet away, that claim, if made by the veteran, is 
inconsistent with his service; however, there is no clear and 
convincing evidence that such was not visualized during 
service.  

Because the evidence reflects that a PTSD diagnosis related 
to combat has been reported, and because the evidence 
reflects that the veteran did participate in combat, the 
requirements for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted. 


REMAND

The veteran requested a hearing before an RO hearing officer.  
Although the veteran had cancelled his scheduled March 2005 
hearing, he requested a new hearing.  In April 2005, the VA 
RO in Chicago, Illinois notified the veteran of a hearing 
scheduled for May 26, 2005.  

On May 25, 2005, however, the VA RO in Denver, Colorado 
received the veteran's notice of change of address and his 
request to transfer the claims file to Denver.  The veteran 
had moved to Colorado.  In the letter, he reported, "Hearing 
will be set up here."  There is no indication that a hearing 
was scheduled or that the veteran withdrew his request for a 
hearing.  Thus, an RO hearing should be scheduled after 
confirming that the veteran still desires a hearing.  

The VA compensation examination that was not accomplished 
should be rescheduled.  A December 2006 supplemental 
statement of the case (SSOC) reflects that the veteran failed 
to report for VA examinations scheduled for December 2005 in 
Denver and for April 2006 in Mountain Home.  The claims files 
contain no notification letters.  Nor is there any indication 
that the veteran failed to report without good cause.  
38 C.F.R. § 3.655 (2007).  Thus, the Board cannot ascertain 
whether the veteran was properly notified of his 
examinations, especially where he had changed his address 
during the notification period.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  The AOJ must 
send the veteran a notice that includes: 
(1) an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his remaining claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should schedule the veteran 
for a local hearing before a hearing 
officer, with appropriate notification to 
the veteran and his representative.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record. 

3.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the current level of 
severity of his left ear hearing loss 
disability and of his perforated left ear 
tympanic membrane.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
All indicated tests, to include 
audiometric studies, should be 
undertaken. The physician should also 
determine to the extent possible whether 
any scar tissue on the left tympanic 
membrane is tender or sore.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for initial compensable ratings 
for left ear hearing loss and for a 
perforated left tympanic membrane.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran should report to the VA 
examination when scheduled, and the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


